United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       April 12, 2007

                                                               Charles R. Fulbruge III
                                                                       Clerk
                              No. 06-40732
                            Summary Calendar


UNITED STATES OF AMERICA,

                                        Plaintiff-Appellant,

versus

LARRY ANDERSON, JR.,

                                         Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                            No. 7:05-CR-509
                         --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Larry Anderson pled guilty to a single charge of felon in

possession of ammunition.     18 U.S.C. §§ 922(g)(1), 924(a)(2).          The

district court sentenced Anderson to time served and imposed a

three-year term of supervised release.        As part of his supervised

release,   Anderson   was   sentenced   to   thirty   months   of    in-home

confinement,    the   first   twelve    months   being    electronically

monitored.

     The government now appeals, claiming that Anderson’s sentence

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
was unreasonable in light of the Sentencing Guidelines.          We AFFIRM

Anderson’s sentence.

                            I.   BACKGROUND

     Larry Anderson is a convicted felon.          In 2005, a gun-store

employee informed Special Agent Daniel Casey that Anderson, who the

employee knew was a convicted felon, was purchasing ammunition.

After he left the store, Agent Casey found Anderson in his truck

with two boxes of .45 caliber ammunition.              Anderson claimed he

purchased it for his father as a Father’s Day gift, but knew he was

not supposed to.

     Agents then searched Anderson’s house, which he shared with

his wife, a department of safety employee.         The agents found two

.357 revolvers and approximately 300 rounds of .357 ammunition.

Anderson’s wife admitted that these weapons belonged to her before

she met him.   The agents did not find any weapons compatible with

the .45 ammunition found in      Anderson’s truck.

     Anderson pled guilty to the offense of felon in possession of

ammunition.    At sentencing, the court assessed Anderson three

criminal history points for an aggravated assault with a deadly

weapon   conviction   and   three   points   for   a    credit-card   abuse

conviction.    After a reduction for acceptance of responsibility,

the calculated Sentencing Guidelines range was 30–37 months.1

     1
      After the court noted it was sentencing Anderson below the
Guidelines range, it suggested that the Guidelines range should
have been 24–30 months—to correct for a form of double counting
between his offense level and his history points—but did so only

                                    2
     The court then announced it was sentencing Anderson below the

Guidelines range.     It sentenced him to eight days of time served

and a three-year term of supervised release, thirty months of which

would be in-home confinement.

     In passing its sentence, the court noted that Anderson’s

aggravated assault conviction stemmed from activity fifteen years

earlier, in 1991, when he was only seventeen years old.                     He and

another individual shot a pistol from a riverbank as a number of

boats passed and one bullet struck a passenger.               Anderson has since

had no parole violations and generally reformed his life.                   He has

kept steady      employment     as    an   area    manager   for    an   industrial

equipment distributor and received strong letters of support from

“prominent members of [the] community who all spoke very highly of

[him].”   The court told Anderson that “you’re a different person

than what you were when you were 17 years old and had your prior

involvement with the law,” and expressed “no doubt” that his

criminal activity would not be repeated.

     The government now appeals his sentence.

                                II.    DISCUSSION

     We review this sentence for unreasonableness.                  United States

v. Booker, 543 U.S. 220 (2005).                   The reasonableness standard

derived   from    Booker   is   not    unbounded;      it    must   be   guided   by



passingly because its sentence was well below that range as well.


                                           3
sentencing considerations set forth in 18 U.S.C. § 3553(a). United

States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006).      The sentencing

court need not methodically address each factor specifically, but

the “sentence must be supported by the totality of the relevant

statutory factors.”     United States v. Duhon, 440 F.3d 711, 715 (5th

Cir. 2006).

     With due regard to the Sentencing Guidelines, we find that

Anderson’s sentence was reasonable.       The “nature and circumstances

of the offense” reveal that Anderson was buying ammunition for his

father and had no firearm compatible with the ammunition.          See 18

U.S.C. § 3553(a)(1).        The history and characteristics of the

defendant, who had reintegrated into his community and showed no

signs of repeating his long since past criminal behavior, also

support leniency.     Id.   The district court carefully articulated

its reasons for this non-Guidelines sentence and had good reason to

believe that Anderson was reformed and posed little risk to repeat

his offense.   See United States v. Mares, 402 F.3d 511, 519 (2005).

     The   government   contends   that   this   non-Guideline   sentence

“unreasonably fails to reflect the statutory sentencing factors

[because] it (1) does not account for a factor that should have

received significant weight, (2) gives significant weight to an

irrelevant or improper factor, or (3) represents a clear error of

judgment in balancing the sentencing factors.”       Smith, 440 F.3d at

707–08.


                                    4
     It argues that the court did not consider important factors

such as (1) the need to consider the seriousness of the offense,

(2) the need to afford adequate deterrence, and (3) the need to

prevent unwarranted sentencing disparities.         As we have already

discussed, the district court explicitly addressed the first two

factors, and we agree that they favor leniency. It also implicitly

considered the third as it gave clear reasons for the non-Guideline

sentence in this peculiar case, which effectively warrants the

resulting sentencing disparities.

     Furthermore, the district court did not give substantial

weight to any improper factors.     The government complains that too

much emphasis was given to Anderson’s work and family ties, but the

sentencing transcript lends no credence to that argument.              The

district court was concerned with Anderson’s personal growth, the

nature of his offense, and the importance of Anderson’s job to his

rehabilitation. See 18 U.S.C. §§ 3553(a)(1), 3553(a)(2)(D). While

the court did note that it received many letters from prominent

members of the community, the content of those letters largely

spoke to the § 3553 factors discussed above, and the court did not

substantially rely on the mere fact that Anderson had strong

community ties.

     While Anderson certainly violated the letter of the law, the

circumstances of his offense and of his criminal history provide

rational   and    legitimate   reasons   to   sentence   him   below   the

Guidelines range.      Just as we have upheld sentences more than

                                    5
thirty months above the applicable Guidelines range, see Smith, 440

F.3d at 705–06, we will not stop the pendulum from swinging the

other way where the sentence is otherwise reasonable.

     We find that Anderson’s sentence was reasonable and AFFIRM.




                                 6